Per curiam.

It was not a misnomer. It was the same surname, with the mis-spelling of one letter. The pronunciation would still be the same in French, as the name seems' to import. It may also be well inferred from the return, that it appeared to the justice, that the defendant was as well known by one name as the other, if they be different; and such a replication to such a plea is good. The second objection has no weight. The declaration is goGd enough. It was “ for damages, on account of the defendant’s not “ fulfilling- a contract for a certain lot of lease land, lying in. German Flats.” We are of opinion that the judgment be affirmed.